Title: To Thomas Jefferson from Gurdon S. Mumford, 18 July 1825
From: Mumford, Gurdon S.
To: Jefferson, Thomas


                        Dear Sir,
                        
                            New York, Nassau Street, opposite to the Republican Hall,
                            18 July 1825
                    You will observe that I Date my Letter from Nassau Street, truly Republican ground, where we concerted the leading measures in the memorable years 1799 & 1800 which led after a hard fought battle, and many a mighty contest with our Political opponents to their final prostration; and we gain’d the ascendancy in this State, and thereby produced an influence on the minds of the People in this & other States, which in a great measure tended to restore to the People their just rights in giving them an opportunity to chuse their own Ruler’s: it was their wish that you should be the Chief Magistrate; They came out in the Majesty of their strength, and you was Elevated to that important trust.Having had the Honor to represent this City in the Congress of the United States for six years in succession, I retired from Public life, and should still have remain’d in that retirement, had not that disinterested Patriot General LaFayette made his appearance once more on our Shores—and knowing personally as I did, the very great Services he had render’d to our beloved country, I could no longer remain a silent spectator. The peculiar situation in which I had the happiness to be placed in the family of the great and good Dr Franklin at Passy during the eventful periods of the Revolutionary War, enabled me to know, and to appreciate, the meritorious Services render’d by the Marquis De LaFayette to our Country in the Hour of peril, and at a time that tried the Souls of Men; The hand that writes this Letter has recorded in Dr Franklin’s Letter Book many Dispatches to Congress, which uniformly gave strong testimony of the very important Services render’d by the Marquis in the very critical moments during the Revolution—The Doctor frequently mention’d in Conversation, and in his Dispactches to Congress that “he never knew so disinterested a Man as the Marquis De LaFayette”. His happy arrival in our Country has renewed the recollections of the momentous events of the Revolution, and has had a salutary effect upon the minds of the rising generation; There “is a something within us,” which persuades us to mediate on the eventful periods, and on the various vicissitudes of this life, in which he has been engaged, and borne so conspicuous a part, that we cannot but attribute the result to the first great cause, and in which the overruling hand of Divine Providence is evidently marked.His reception by the Constituded Authorities, and by the People of this City, does Honour to the American Character, and has produced an era of good feelings, which has had a tendency to allay the asperity of party animosities—While the whole city were devising ways and means to render him merited Honours by every Demonstration of joy to the Day of his Departure, yet when that moment of seperation arrived, all were envellop’d in a Solemn Silence!With Sentiments of great Esteem and Respect I have the Honour to be, Dear Sir, Your most obedient & Hum. Sert
                        Gurdon. S. Mumford